                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 PATRICIAA. 1,
 jlkla PATRICIA M.,

                 Plaintiff,
                                                                      Case No. 3:18-cv-01884-MO
         V.
                                                                          OPINION AND ORDER
 ANDREW M. SAUL,
 Commissioner of Social Security,

                 Defendant.




MOSMAN,J.,

        Plaintiff Patricia A. challenges the Commissioner's decision denying her claim for

disability insurance benefits and supplemental security income. I have jurisdiction under 42

U.S.C. § 405(g) to review the Administrative Law Judge's decision. For the reasons stated

below I AFFIRM the ALJ' s decision.


                                PROCEDURAL BACKGROUND

       Plaintiff filed an application for Title II Disability Insurance Benefits ("DIB") on January

26, 2015, and for Title XVI Supplemental Security Income ("SSI") on June 23, 2017, alleging

disability beginning January 1, 2007. Tr. 158-59, 185-86. Plaintiffs claim was initially denied on



      In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the nongovernmental party in this case.



1 - OPINION AND ORDER
June 2, 2015, and upon reconsideration on December 4, 2015. Tr. 89-94, 96-98. On June 26,

2017, Plaintiff attended a hearing before Administrative Law Judge ("ALJ") Rudolph Murgo.

Tr. 41. At the hearing, Plaintiff amended her alleged onset date to January 1, 2015. Tr. 60. On

October 4, 2017, Judge Murgo issued a decision finding that Plaintiff was not disabled. Tr. 34-

35. Plaintiff appealed that decision on November 15, 2017, and that appeal was denied by the

Appeals Council on August 28, 2018. Tr. 1-3, 154-55. Plaintiff now comes before this Court

seeking to overturn the ALJ' s decision.

                                              FACTS

        Plaintiff was born in 1958 and was 56 years old at the time she alleges her disability

began on January 1, 2015. She has past work experience as a cashier, a caregiver, a dental

assistant, and as a customer service representative. Tr. 57. Plaintiff has suffered from arthritis

and Hepatitis C, among other ailments. See Tr. 199.

                                     THE ALJ'S FINDINGS

        The ALJ made various findings along the five-step sequential evaluation process

established by the Secretary of Health and Human Services. Bowen v. Yuckert, 482 U.S. 137,

140-42 (1987); 20 C.F.R. § 416.920 (establishing the five-step evaluative process for SSI

claims). Tr. 24-34.

        At step one, the ALJ found that Plaintiff had engaged in substantial gainful activity

between April 1, 2015, and June 30, 2015 (the second quarter of 2015), but has not engaged in

substantial gainful activity since. Tr. 24. He noted that claimant's reported earnings fell from

$3,797 in the second quarter of 2015, to $1,940 in the third quarter of 2015, and then to $33 in

the fourth quarter of 2015. Id.




2 - OPINION AND ORDER
          At step two, the ALJ found that Plaintiff had the following severe impailments:

inflammatory arthritis; chronic liver disease; and spine disorders. Tr. 24. The ALJ found that

Plaintiff's diagnoses of depression and anxiety were non-severe. Tr. 25.

          At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments. Tr. 26.

          Between steps three and four, the ALJ described Plaintiff's Residual Functional Capacity

("RFC") as follows:

          Claimant [can] ... perform light work ... except: She can lift/cmTy 20 pounds
          occasionally, and lift/carry 10 pounds frequently. She can stand/walk for six hours
          total in an eight-hour workday. She can sit for six hours in an eight-hour workday.
          She can occasionally climb ramps/stairs, balance, stoop, kneel, crouch, and crawl.
          She can never climb ladders/ropes/scaffolds. She is limited to frequent bilateral
          handling and fingering. She should avoid all exposure to hazards.

Tr. 30.

          At step four, the ALJ found that Plaintiff could perform her past relevant work as a

cashier, dental assistant, and customer service representative. Tr. 34.

          Because the ALJ found that Plaintiff could perform her past relevant work, he did not

conduct a step five analysis, and concluded that Plaintiff was not disabled as defined by the

Social Security Act. Tr. 34.

                                     STANDARD OF REVIEW

          I review the ALJ' s decision to ensure the ALJ applied proper legal standards and that the

ALJ's findings are supported by substantial evidence in the record. 42 U.S.C. § 405(g); Bray v.

Comm 'r ofSoc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (explaining that the ALJ's

decision must be supported by substantial evidence and not based on legal e1Tor). "'Substantial

evidence' means more than a mere scintilla, but less than a preponderance; it is such relevant

evidence as a reasonable person might accept as adequate to support a conclusion." Lingenfelter



3 - OPINION AND ORDER
v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). A judge must uphold the Commissioner's decision if it is a rational

interpretation of the evidence, even if there are other possible rational interpretations.

Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The reviewing court may not substitute

its judgment for that of the Commissioner. Robbins, 466 F.3d at 882.

                                           DISCUSSION

        Plaintiff makes three main arguments for why the ALJ en-ed in reaching his finding that

Plaintiff was not disabled: (1) the ALJ improperly rejected the opinions of reviewing doctors K.

McAuliffe, M.D., and Lauhna Ude, Ph.D.; (2) the ALJ failed to properly assess Plaintiffs recent

past work; and (3) the ALJ improperly assessed Plaintiffs depression and anxiety at Step Two

and thus failed to incorporate relevant limitations into her RFC. Pl.'s Opening Br. [ECF 12] at 5.

Because of these purported en-ors, Plaintiff argues that the ALJ' s decision should be reversed

and remanded for the immediate payment of benefits. Id. at 17.

        Plaintiffs first two arguments point to en-ors in the ALJ' s RFC assessment. Her third

argument attacks the ALJ's decision at step two of the evaluative process (which purportedly

also led to en-or in the RFC assessment). I will first address Plaintiffs arguments related to step

two, before turning to her arguments concerning the RFC assessment. In short, I find that all

three of Plaintiffs main arguments fail and that the ALJ's decision is supported by substantial

evidence.

   I.       The ALJ's Decision at Step Two

        At step two of the evaluative process, the ALJ considered Plaintiffs impairments related

to her depression and anxiety and concluded that these impairments were "non-severe." Tr. 25.

In summarizing his conclusions, the ALJ stated that:




4 - OPINION AND ORDER
         [T]he treatment records state that [Plaintiffs] mental symptoms from [depression
         and anxiety] were likely secondary to her interferon treatment for her hepatitis C.
         Mental status examinations of the [Plaintiff] also noted she was clear and intact.
         Finally, there is no evidence these impairments, singly or in combination, cause any
         vocational limitations.

Tr. 25 (citations omitted).

         The ALJ then laid out a detailed analysis of the "four broad areas of mental functioning,"

or the "paragraph B" criteria, which supported the ALJ's conclusion that Plaintiffs depression

and anxiety did not result in severe impairments. For example, the ALJ assessed Plaintiffs

ability to "interact[] with others," one of the four functional areas. The ALJ described that:

         In this area, the [Plaintiff] has mild limitation. She states she has never been fired
         or laid off from a job because of problems getting along with other people. The
         [Plaintiff] also noted that she worked at Marquis, which involved providing
         caregiving activities, during the period she is alleging disability. She repmis that
         she shops in stores for food once every other week for one hour.

Tr. 25 (citations omitted).

         Plaintiff, in claiming the ALJ erred at step two, does not point to any affirmative

evidence that demonstrates Plaintiffs depression and anxiety caused any work-related functional

impairments. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987) (noting that the burden

remains on the claimant at step two). Rather, Plaintiff singles out one statement made by the

ALJ-that Plaintiffs "mental symptoms ... were likely secondary to her interferon treatment for

her hepatitis"-and argues that that statement is incorrect and that it constitutes harmful legal

error.

         Taking this statement to mean that some of Plaintiffs mental health symptoms were due

to interferon treatment rather than an underlying mental health condition, Plaintiff convincingly

demonstrates that this statement is inaccurate because there is no evidence that Plaintiff was ever




5 - OPINION AND ORDER
treated with interferon. See Pl.'s Br. [12] at 15-16. Indeed, the Commissioner makes no attempt

to defend the accuracy of that particular statement. See Def. Br. [14] at 10-12.

         But Plaintiff fails to demonstrate how this inaccuracy constitutes error, let alone harmful

error. One can imagine a scenario where such an inaccuracy might be harmful. For example, if

the ALJ thought that a claimant's mental health symptoms were severe but discounted them

because he erroneously thought the symptoms were the temporary result of interferon

treatment-rather than the result of an underlying condition that was likely to persist-such an

e1Tor could be harmful. See Stout v. Comm 'r Soc. Sec. Adm in., 454 F .3d 1050, 1055 (9th Cir.

2006) (explaining that an error is harmless only if it "was inconsequential to the ultimate

nondisability determination"). But that is not what happened here. Rather, the ALJ discusses at

length why the mental health limitations Plaintiff associates with her depression and anxiety-

regardless of their underlying cause-do not rise to the level of severe impairments. See Tr. 25-

26. Plaintiff points to no eITors in this aspect of the ALJ's reasoning. Therefore, I conclude that

the ALJ did not err at step two.

   II.      The ALJ's Residual Functional Capacity Assessment.

         In making his assessment of Plaintiffs RFC, the ALJ considered Plaintiffs alleged

impairments, symptoms, and functional limitations. The ALJ concluded that:

                 After careful consideration of the evidence, I find that the claimant's
         medically determinable impairments could reasonably be expected to cause the
         alleged symptoms. However, the claimant's statements concerning the intensity,
         persistence and limiting effects of these symptoms are not entirely consistent with
         the medical evidence and other evidence in the record for the reasons explained in
         this decision.

Tr. 31. In other words, the ALJ found that Plaintiffs testimony about the severity of her

symptoms was not reliable.




6 - OPINION AND ORDER
        An ALJ "can reject the claimant's testimony about the severity of her symptoms only by

offering specific, clear and convincing reasons for doing so." Smolen v. Chater, 80 F.3d 1273,

1281 (9th Cir. 1996). Here, the ALJ provides two overarching reasons for why he found

Plaintiffs statements to be umeliable. First, the ALJ found that "[t]he medical record does not

support the severity of the [Plaintiff]'s alleged physical limitations." Tr. 31. Second, the ALJ

found that "[Plaintiff]'s work activities and daily activities are inconsistent with the severity of

her alleged limitations .... " Tr. 31, 32.

        Plaintiffs first argument-that the ALJ improperly discounted the opinions of Dr.

McAuliffe and Dr. Ude-attacks the ALJ's conclusion that the medical record does not support

the Plaintiffs testimony. I discuss this argument first, below. Plaintiffs second argument-that

the ALJ failed to properly assess Plaintiffs recent past work-does not cleanly map onto the

ALJ' s findings about Plaintiffs work and daily activities being inconsistent with the severity of

her alleged limitations. I discuss this argument second. I conclude that Plaintiffs arguments fail,

that the ALJ did not commit haimful error, and that he gave clear and convincing reasons for

rejecting the claimant's testimony about the severity of her symptoms.

           A. The ALJ's Decision to Give "Limited Weight" to the Opinions of Dr.
              McAuliffe and Dr. Ude

                      1. Background

       Among the medical evidence reviewed by the ALJ were opinions from several different

doctors, to which the ALJ assigned various weight. These doctors, the weight assigned to them

by the ALJ, and their treatment relationship to Plaintiff are summarized briefly here:

        1. Jacqueline Farwell, M.D. and Linda Jensen, M.D.-reviewing doctors from
           Disability Dete1mination Services ("DDS") of SSA. The ALJ assigned "great weight"
           to their opinions.




7 - OPINION AND ORDER
        2. Andrew Harbison, M.D.-a doctor who has treated Plaintiff since 2014. The ALJ
           assigned "some weight" to his opinion.

        3. K. McAuliffe, M.D.-a reviewing doctor. The ALJ assigned "limited weight" to his
           opinion.

        4. Lauhna Ude, Ph.D.-a reviewing doctor. The ALJ assigned "limited weight" to her
           opm10n.

Tr. 32-33.

        Dr. McAuliffe, after completing a review of Plaintiff's medical and vocational

rehabilitation records, opined that Plaintiff "may have unscheduled absenteeism; she should

avoid repetitive or forceful hand and wrist movements, and pressure against the thumb side of

the hands and fingers ... and, she should avoid heavy or repetitive lifting and reaching above

shoulder level." Tr. 32, 720-21.

        The ALJ gave limited weight to Dr. McAuliffe's opinion because he thought that 1) it

was not based on objective evidence, 2) it was contrary to Dr. Harbison's report, 3) it was

contrary to Dr. Farwell's and Dr. Jensen's report, and 4) the opinion did not analyze Plaintiff's

work activities and daily activities. Tr. 33.

        Dr. Ude completed a review of Plaintiff's medical records, vocational records, and self-

rep01ied work history to assess Plaintiff's functional limitations related to her mental health. Dr.

Ude concluded that Plaintiff is impulsive, irritable, often angry, has paranoid thinking and low

motivation, and has a "chronic crisis mode." Tr. 33, 722. She also noted that Plaintiff is not a

reliable historian or credible reporter. Id.

        The ALJ gave limited weight to Dr. Ude's opinion because he thought 1) it was based on

Plaintiff's subjective statements, 2) it did not take into account Plaintiff's "abilities if she

followed up with consistent treatment for her impairments," and 3) because Plaintiff's work

activities and daily activities "do not supp01i the severity of the doctor's opinions." Tr. 33.



8 - OPINION AND ORDER
                     2. ALJ Standard for Reviewing Medical Opinion Evidence

        A new set of federal regulations have recently been introduced to guide an ALJ' s

evaluation of medical opinion evidence for claims filed on or after March 27, 2017. See 20

C.F.R. §§ 404.1520c and 416.920c. For claims filed before March 27, 2017, the "old"

regulations apply. See 20 C.F.R. § 404.1527.

        While there are many specific differences between the "old" and "new" regulations, the

main difference is that ALJs will no longer "weigh" medical opinions; rather, they will

determine which are the most "persuasive" by focusing on a variety of factors, the two most

important of which are the "supportability" and "consistency" of the evidence. See 20 C.F.R. §§

404.1520c(a), 416.920c(a). Thus, for example, there is no longer any inherent extra weight that is

automatically given to treating doctors. At the end of the day, the ALJ is still engaging in the

same inquiry: determining which of the various medical opinions are most probative. Only the

process for how they go about doing so has changed. Arguably, the new regulations create a

process that is less mechanistic or categorical in certain respects, giving the ALJ more flexibility

in her explanations. Compare 20 C.F.R § 404.1527 with 20 C.F.R. § 404.1520c and20 CF.R. §

416.920c.

       As Plaintiff points out in her opening brief, a tricky situation is presented here. See Pl.' s

Br. [12] at 5. Plaintiff :filed her DIB claim on January 26, 2015, but did not file her SSI claim

until June 23, 2017. As is typical, the ALJ consolidated both claims and dealt with them in one

hearing and in one opinion. The question is what standards should the ALJ have used in

evaluating the medical opinion evidence-those contained in the new regulations or those

contained in the old regulations.




9 - OPINION AND ORDER
       The new regulations state only that "[f]or claims filed ... on or after March 27, 2017, the

rules in this section apply. For claims filed before March 27, 2017, the rules in§ 404.1527

apply." 20 C.F.R. §§ 404.1520c, 416.920c. The straightforward reading of that text suggests the

ALJ here should have applied the old regulations to the DIB claim and the new regulations to the

SSI claim. But that would lead to the bizarre result of having the ALJ evaluate the same evidence

twice using two different standards.

       The ALJ in this case appears to have followed only the old regulations in assessing the

medical opinion evidence. But Plaintiff argues that the differences between the old and new

regulations are not dispositive here. See Pl.'s Br. [12] at 5. And the Commissioner makes no

mention of the differing standards. See Def.'s Br. [15] at 4. After reading the ALJ's opinion

attuned to both the old and new regulations, I agree with Plaintiff that the differences between

the two are not consequential in determining whether the ALJ erred in evaluating the medical

opinion evidence. Therefore, I rely on established Ninth Circuit precedent in evaluating the

ALJ's decision-making with respect to the medical opinion evidence, and I cite to both the old

and new regulations where relevant.

                    3. Dr. McAuliffe's Opinion

       An ALJ "may reject the opinion of a non-examining physician by reference to specific

evidence in the medical record." Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). When

an ALJ provides multiple reasons for discrediting medical opinion evidence, and some of those

reasons are erroneous, those errors are harmless so long as the ALJ provides other valid and

sufficient reasons for discrediting the evidence. See Carmickle v. Comm 'r Soc. Sec. Admin., 533

F.3d 1155, 1162-63 (9th Cir. 2008) (describing that when considering an ALJ's adverse

credibility determination, "the relevant inquiry ... is not whether the ALJ would have made a




10 - OPINION AND ORDER
different decision absent any en-or ... it is whether the ALJ' s decision remains legally valid,

despite such error").

        As described above, the ALJ here supplies several reasons for why he gave "limited

weight" to Dr. McAuliffe's opinion. Plaintiff argues that only one of these reasons-that Dr.

McAuliffe's opinion conflicts with Dr. Farwell's and Dr. Jensen's (the "DDS Doctors")

opinions-is factually accurate. See Pl.'s Br. [12] at 5-10. Moreover, Plaintiff argues that this

sole accurate reason is nevertheless legally insufficient to discount Dr. McAuliffe's opinion. Id.

The Commissioner argues that all of the reasons the ALJ cites are both accurate and valid

reasons to discount Dr. McAuliffe's opinion. See Def. 's Br. [15] at 4-7.

        I agree with Plaintiff that the first two reasons the ALJ offers do not hold up under

scrutiny. First, I agree that Dr. McAuliffe does consider objective medical evidence. See Pl.'s Br.

[12] at 7-8. He does so by reviewing Plaintiffs medical and vocational records because those

records contain objective medical evidence-medical signs and laboratory findings-within

them. See, e.g., Tr. 720 (citing a "2012 biopsy" and "[a]bnormal red blood cell indices").

Second, I agree that Dr. McAuliffe's opinion does not contradict that of Dr. Harbison (Plaintiffs

treating doctor). Dr. Harbison does not, as the Commissioner argues, indicate that therapeutic

efforts would restore Plaintiffs health such that she could engage in full time work. Def. 's Br.

[15] at 5. Rather, Dr. Harbison states that therapeutic efforts are intended to restore Plaintiffs

health so that she can work. Tr. 604. Saying that a treatment is intended to accomplish a goal is

not the same thing as predicting that it will accomplish that goal.

       The third reason that the ALJ gives for discounting Dr. McAuliffe's testimony is that it is

contrary to the opinions of the two DDS doctors. Tr. 33. Plaintiff argues that the fact that Dr.

McAuliffe's opinion contradicts the opinion of the DDS doctors "is not a sufficient reason, by




11 - OPINION AND ORDER
itself, to reject [Dr. McAuliffe's] opinion." Pl.'s Br. [12] at 8-9. True enough. But the ALJ does

provide reasons for why he values the DDS opinions more than Dr. McAuliffe's opinion. The

ALJ states that the DDS doctors "are well versed and skilled in the analysis of residual functional

capacity for those claiming disability through social security," whereas Dr. McAuliffe "is not a

treating Doctor nor a Doctor skilled in the analysis of social security disability." Tr. 33. The first

reason-that Dr. McAuliffe is not a treating doctor-is not worth very much; indeed, the DDS

doctors are not treating doctors either. But the fact that the DDS doctors are comparatively well-

versed in the analysis of social security disability claims is a salient one under the regulations.

20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6) (describing that "the amount of understanding of our

disability programs and their evidentiary requirements that a medical source has" is a valid factor

to consider); 20 C.F.R. §§ 404.1520c(c)(5), 416.920c(c)(5) (same). Thus, I find the ALJ's

decision to discount Dr. McAuliffe's opinion because it contradicts the opinions of the DDS

doctors is not error.

        In addition, I also find that the fomih reason that the ALJ provides for discounting Dr.

McAuliffe's opinion is valid. The ALJ describes that Dr. McAuliffe's opinion "did not factor

into the analysis of the [Plaintiff]' s work activities and wide variety of daily activities, which do

not suppo11 the severity of the doctor's opinions." Tr. 33. Earlier in the same section of his

opinion, the ALJ describes these activities as follows:

       [Plaintiff] reports working and performing a wide variety of activities with her
       impairments. For instance, she noted that she worked at Marquis, which involved
       cleaning homes and providing caregiving activities, during the period she is
       alleging disability. The [Plaintiff] also states she prepares meals and washes
       laund1y. She reports that she drives a car and shops in stores for food once every
       other week for one hour. The [Plaintiff] states that she can lift up to 20 pounds, and
       she has no problems walking. Lastly, she testified that she can walk one mile; she
       gets up between 4:00-6:00 AM to make coffee, takes a shower, and cleans her
       home; and, she goes on walks every day.




12 - OPINION AND ORDER
Tr. 31 (citations omitted).

       Plaintiff argues that Dr. McAuliffe did consider these work and daily activities in making

his assessment. Pl.'s Br. [12] at 8. But it is not apparent from Dr. McAuliffe's opinion that he did

consider these specific activities, and Plaintiff does not point to any evidence in the record that

shows otherwise. See id. at 7-8; Tr. 720-21. The regulations describe that a particular medical

source's lack of familiarity with other evidence in the record is a valid factor to consider when

discounting an opinion. 20 C.F.R. §§ 404.1527(c)(6), 416.927(c)(6), 404.1520c(c)(5),

416.920c(c)(5); see also Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (holding that a

treating doctor's opinion was properly discounted in part because his opinion was "inconsistent

with the level of activity" that the claimant had engaged in). Thus, the ALJ did not err in

discounting Dr. McAuliffe's opinion for this reason.

       In short, the third and fourth reasons that the ALJ provides for discounting Dr.

McAuliffe's opinion each points to "specific evidence in the record" that legally justifies the

ALJ's decision to give "limited weight" to Dr. McAuliffe's opinion. Sousa, 143 F.3d at 1244.

Therefore, the ALJ did not commit harmful error. See Carmickle, 533 F.3d at 1162-63.

                     4. Dr. Ude's Opinion.

       My analysis of the ALJ's decision to give "limited weight" to Dr. Ude's opinion proceeds

in similar fashion to my analysis regarding Dr. McAuliffe's opinion. The ALJ provides three

reasons for discounting Dr. Ude's testimony. I discuss each in turn.

       First, the ALJ points out that Dr. Ude's opinion describes that "[Plaintiff] is not a reliable

historian or credible reporter." Tr. 33, 722. And, therefore, "[u]fortunately, since much of [Dr.

Ude's] opinion was based on [Plaintiffs] subjective statements the Dr. Ude opinion is of little

[w]eight." Tr. 33. Plaintiff argues that the ALJ errs here for two reasons. One, she points out that




13 - OPINION AND ORDER
Dr. Ude reviewed objective medical evidence as well as subjective evidence. Pl.'s Br. [12] at 11.

Two, Plaintiff argues that it is impermissible to discount a psychiatric opinion on a claimant's

mental health just because it was based on subjective reporting. Id. (citing Buck v. Berryhill, 869

F.3d 1040, 1049 (9th Cir. 2017)).

        As was the case with Dr. McAuliffe's opinion, it is true that the medical records that Dr.

Ude reviewed in forming her opinion contain objective medical evidence as well as subjective

reporting from Plaintiff herself. A review of the mental health records Dr. Ude relied upon show

that they include some medical signs and findings as well as observations made by treating and

examining physicians. See, e.g., Tr. 1010-92. But it is subjective reporting by Plaintiff that

predominates. See, e.g., id. This comports with the ALJ's reasoning; he describes only that

"much of [Dr. Ude's] opinion was based on [Plaintiffs] subjective statements." Tr. 33. The fact

that Dr. Ude's opinion was based at least in part on some objective medical evidence does not

show the ALJ erred in discounting it.

       Plaintiffs latter argument-citing Berryhill-is stronger. To be sure, Berryhill cautions

against discounting psychiatric evaluations merely because they rely on subjective rep01iing. 869

F.3d at 1049. More specifically, Berryhill commands that "[t]he report of a psychiatrist should

not be rejected simply because of the relative imprecision of the psychiatric methodology .... "

Id. (quoting Blankenship v. Bowen, 874 F.2d 1116, 11121 (6th Cir. 1989)). But the ALJ here did

not give limited weight to Dr. Ude's opinion because of the inherently subjective nature of

psychiatric evaluations. He discounted it because it was based mostly on Plaintiffs subjective

reporting and-crucially-because Dr. Ude herself described that Plaintiffs subjective reports

were particularly unreliable. Tr. 33. Dr. Ude wrote that "[Plaintiff] reports much contradictory

information" and is "not a reliable historian or a credible reporter." Tr. 722. She indicated this




14 - OPINION AND ORDER
limitation applied to all of her "diagnostic impressions." See id (marking "(1-9)" next to her

description of Plaintiff as unreliable; this appears to correspond to the nine "diagnostic

impressions" listed above). Because the ALJ discounted Dr. Ude's opinion due to Plaintiffs

described unreliability, and not because of the inherently subjective nature of psychiatric

evaluations, I find he did not err. Cf Fair v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989) (finding it

proper to disregard a treating physician's opinion where "it was premised on [the claimant's]

own subjective complaints, which the ALJ had already properly discounted").

       As a second rationale for discounting Dr. Ude's opinion, the ALJ described that "[Dr.

Ude] did not take into account [Plaintiffs] abilities if she followed up with consistent treatment

for her impaiiments." Tr. 33. I agree with Plaintiff that this description is inaccurate. Dr. Ude's

opinion does appear to take into account the possibilities of treatment. Dr. Ude described that

"[w]ithout dual diagnosis counseling, [Plaintiff] will be very unlikely to either improve

depression or achieve/maintain sobriety," and recommended that subsequent practitioners should

"[m]ove forward slowly with this crisis-oriented individual whose recovery, if she is in recovery,

is extremely new, and extremely fragile." Tr. 723. It was therefore error to rely on this rationale

in discounting Dr. Ude's opinion.

       Third and finally, the ALJ discounted Dr. Ude's opinion because Plaintiffs "work

activities and wide variety of daily activities do not support the severity of the doctor's

opinions." Tr. 33. If accurate, inconsistency with daily activities is a proper basis on which to

discount a medical opinion. Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).

       Plaintiff argues that the ALJ neither identifies the pertinent activities nor describes how

they are inconsistent with the severity of Dr. Ude's opinion. Pl.'s Br. [12] at 11. However, I think

it is clear that the work and daily activities to which the ALJ refers are the same ones he




15 - OPINION AND ORDER
describes earlier in the same section of his opinion, as I describe above in relation to Plaintiffs

similar argument with respect to Dr. McAuliffe' s opinion. See Tr. 31 (describing Plaintiffs work

at Marquis, her shopping for food, her daily chores, etc.). And while it is true that the ALJ does

not specifically describe how these activities are inconsistent with the severity of Dr. Ude's

opinion, the ALJ performed essentially that exact analysis in his explanation at step two. See Tr.

25-26. At step two, the ALJ extensively describes how these same work and daily activities are

probative of the severity of Plaintiffs mental health limitations. Id. For example, Plaintiff argues

that Dr. Ude's opinion reveals that Plaintiff can only handle "limited or no interaction with the

public or coworkers due to irritability and paranoia." Pl. 's Br. [12] at 12. But at step two the ALJ

found that Plaintiff had only a "mild limitation" in "interacting with others," citing her work and

daily activities as mitigating factors. Tr. 25. Thus, to the extent Dr. Ude found a more severe

limitation along these dimensions, it is evident from context why the ALJ believed such a

conclusion to be inconsistent with Plaintiffs activities. While the ALJ' s opinion would have

been clearer ifhe had reiterated his reasoning while discussing Dr. Ude's opinion, I do not think

it was necessary for him to do so. Therefore, I find that the ALJ did not err in discounting Dr.

Ude's opinion for this reason.

       The ALJ's first and third rationales for discounting Dr. Ude's opinion each independently

constitute "specific evidence in the record" to justify discounting the opinion of a non-treating,

non-examining doctor. Sousa, 143 F.3d at 1244. The fact that the ALJ's second rationale was

erroneous is not harmful. See Carmickle, 533 F.3d at 1162-63. Therefore, the ALJ properly

discounted Dr. Ude's opinion by giving it "limited weight."

       II

       II




16-0PINION AND ORDER
           B. The ALJ's Assessment of Plaintiff's Recent Work History.

       Plaintiffs main remaining argument is that the ALJ erred by failing to properly assess her

work activity. Pl.'s Br. [12] at 13-14. Plaintiff focuses on the ALJ's finding at step one that

Plaintiff engaged in substantial gainful activity when she worked as a caregiver for Marquis at

Home ("Marquis") from April 1, 2015, through June 30, 2015. Id; Tr. 24. Plaintiff argues that

the ALJ erred by not considering this work an "unsuccessful work attempt" per 20 C.F.R §

404.1574(a)(l). Pl.'s Br. [12] at 13. That regulation explains that "earnings from an unsuccessful

work attempt will not show that you are able to do substantial gainful activity." 20 C.F.R. §

404.1574(a)(l). Perfo1med work will be considered an unsuccessful work attempt "if, after you

worked for a period of 6 months or less, your impairment forced you to stop working or to

reduce the amount of work you do so that your earnings from such work fall below the

substantial gainful activity earnings level .... " 20 C.F.R. § 404.1574(c).

       As an initial matter, while Plaintiff claims that she was forced to reduce the amount of

her work at Marquis due to her impairments, her citations to the record in support of this

assertion only show that her work at Marquis was in fact reduced; they do not, however, say

anything about her impairments causing her reduction in work. See Pl.'s Reply Br. [ECF 16] at 5

(citing Tr. 47-48, 181, 208-09). Thus, Plaintiff does not appear to have put forth sufficient

evidence to show that her work at Marquis can be considered an unsuccessful work attempt.

Nevertheless, I will assume arguendo that her work at Marquis should be considered an

unsuccessful work attempt for the purposes of addressing her full argument.

       Plaintiff deploys her "unsuccessful work attempt" argument not in the way one might

expect-she does not use it to claim the ALJ erred at step one, and that the error at step one was




17 - OPINION AND ORDER
harmful. 2 Rather, Plaintiff argues that had the ALJ treated Plaintiffs work at Marquis as an

unsuccessful work attempt, "he would not have used her work attempt as evidence that she could

perform full-time work," and thus "would have most likely reached a different conclusion about

her functional limitations." Pl.'s Br. [12] at 14.

        This argument fails. As the Commissioner points out, the ALJ did not use Plaintiffs

work at Marquis "as evidence that she could perform full-time work." Def.'s Br. [15] at 9

(quoting Pl.'s Br. [12] at 14). Rather, the ALJ relies on Plaintiffs time at Marquis-which

occmTed after her amended disability onset date-as evidence of activity that is inconsistent with

the severity of Plaintiffs alleged limitations, much in the same way the ALJ relies on Plaintiffs

daily activities. Id.; see Tr. 31-33. Plaintiff points to no authority that suggests an "unsuccessful

work attempt" cannot be used as evidence of a claimant's abilities, even if it might not constitute

substantial gainful activity. Regardless, even if it were true that Plaintiff could not continue her

work at Marquis due to her impaiiments, that fact is not incongruous with the ALJ' s use of her

activity at Marquis. At the hearing before the ALJ, the vocational expert testified that Plaintiffs

work at Marquis constituted "medium work." Tr. 57. In his RFC, the ALJ found that Plaintiff

could perform "light work." Tr. 30. It is quite possible that Plaintiff cannot perform the level of

work demanded by her job at Marquis, but is nonetheless capable of other, light work.

       Thus, even if Plaintiffs work at Marquis should be considered an unsuccessful work

attempt, Plaintiff has failed to make a cognizable argument that the ALJ erred in considering that

work activity in the manner he did. And as stated, Plaintiff has cited insufficient evidence to




2       Even if the ALJ committed error at step one, it was not harmful. The ALJ also found that
there had been a continuous twelve-month period during which the Plaintiff did not engage in
substantial gainful activity. The ALJ thus proceeded to step two. Tr. 24.


18 - OPINION AND ORDER
demonstrate that Plaintiffs work at Marquis was an unsuccessful work attempt in the first place.

Therefore, the ALJ did not err in assessing Plaintiffs work activity.

                                         CONCLUSION

       For the reasons stated above, I find that the ALJ did not commit harmful e11'or and that

his opinion was supported by substantial evidence. Accordingly, I AFFIRM the ALJ's finding of

non-disability and the Commissioner's final decision to deny the award of benefits. This case is

DISMISSED with prejudice.

       IT IS SO ORDERED.

       DATED this _f_yiay ofNovember, 2019.




                                                              ~
                                                             Chief United States District Judge




19 - OPINION AND ORDER
